Case 5:

wo

oO CS SN OHO A BS

10
1]
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

8-cv-01579-DDP-SP Document 71 Filed 07/26/19 Page1of5 Page ID #:461

TRUJILLO & TRUJILLO, APLC
Robert Trujillo, Esq. (CA SBN 148975)
Melody Trujillo, Esq. (CA SBN 165218)
41593 Winchester Road, Suite 201
Temecula, CA 92590

Tel: 951-296-9529

Email: trulaw@trujillo-law.us

Robert P. Karwin, Esq. (CA SBN 190573)
The Law Offices of Robert P. Karwin
29800 Bradley Rd., #103

Menifee, CA 92586

Tel: (951) 246-4514

Email: rkarwin@karwinlaw.com

Attorneys for Plaintiffs Connie M. Hernandez-Cortina
And Angelica Elaine Cortina, individually and as
successors-in-interest to Estate of Angel Cortina

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CONNIE M. HERNANDEZ- ) Case No. 5:18-cv-1579 DDP (SPx)
CORTINA, individually and as )

successor-in-interest to Estate of Angel ) AMENDED DECLARATION OF
Cortina, (Deceased); ANGELICA ) CONNIE M. HERNANDEZ-
ELAINE CORTINA, an individual. ) CORTINA

Plaintiffs,
Vv.
COUNTY OF RIVERSIDE;
Corrections Deputy J. Jimenez

Corrections Deputy Sandoval; Deputy
Sheriff A. Miller, Deputy Sheriff Kirk,

Deputy Sheriff Bond, Deputy Sheriff
Creiglow, Deputy Sheriff D. Rozich,
Nurse Morelock and Nurse Barron
and DOES 1-100,

ee

1
AMENDED DECLARATION OF CONNIE M. HERNANDEZ-CORTINA — 5:18-Cv-1579
DDP (SPx)

 

 

 
 

Case 5:1/8-cv-01579-DDP-SP Document 71 Filed 07/26/19 Page 2of5 Page ID #:462
I Defendants. )
2
. In compliance with California Code of Civil Procedure §377.32, Plaintiff
~ ||Connie M. Hernandez-Cortina hereby declares as follows:
1. That I am the wife of decedent Angel Cortina.
6 2. That my husband, Angel Cortina, died on July 8, 2017, following an
7 incident while he was in the custody of the Riverside County Sheriff's
8 Department. Following the incident, my husband was ultimately transported
9 to Riverside Community Hospital located at 4445 Magnolia Ave in
10 Riverside, California where he was pronounced deceased. |
1] 3. That no proceeding is now pending in California for administration of the
12 estate of my husband, Angel Cortina.
13 4, That my husband Angel Cortina, did not leave a will at the time of his
14 death.
15 5. That I am one of the successors-in-interest (as defined in Section 377.11 of
16 the California Code of Civil Procedure) and I succeed to Angel Cortina’s
"7 interest in the civil rights action/ proceeding previously filed.
8 6. At the time of signing of my prior declaration, 1 was unaware whether
" Angelica Elaine Cortina wad the biological child of Angel Cortina. | later
. received confirmation that she was, in fact, a biological child. I now present
io this amended declaration to recognize this additional successor in interest.
73 7. 1am authorized by the other successor in interest to Angel Cortina, to act on
74 their behalf in the above-entitled proceeding.
25 8. That no other person, other than myself and Angelica Elaine Cortina, has a
26 superior right to commence the civil rights action/proceeding or to be
27 substituted for Angel Cortina in this action/ proceeding.
28
2
AMENDED DECLARATION OF ON PP) — 5:18-cv-1579

 

 

 
 

 

Case 5:18-cv-01579-DDP-SP Document 71 Filed 07/26/19 Page 3of5 Page ID #:463
1
2 9. Attached hereto as Exhibit | is a certified copy of the death certificate of
3 my husband, Angel Cortina.
4
° I declare the foregoing to be true and correct under penalty of perjury
pursuant to the laws of the State of California.
8 Executed this 24th day of July, 2019 at Temecula, California.
9
10
2 Connie M. Hernandez- Cotta
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
3
AMENDED DECLARATION OF ON Pee) eee —5:18-cv-1579

 

 

 
Case 5:18-cv-01579-DDP-SP Document 71 Filed 07/26/19 Page4of5 Page ID #:464

EXHIBIT 1

TO AMENDED DECLARATION OF CONNIE M. HERNANDEZ-CORTINA
3052017140468

07/08/2017.

I GADCASIAN

vig Ne OS MOL Ss 2 wy fhe. eS RATER aan
ae . : UCTION

_ BIORODTS PRinetiuni bint

USUAL...
SERDOKE

RIVERSIDE

a

 

SO LASY Gann obassdy

HERNANDEZ
CORTINA
: . wad
: : MASCORRO
AVENUE §2,

wee “ee : 5 WS tke i, se CANE, eg ecierys
HOME . Dees 412/201

_&s

3

é€

Z BU
io

COMMUNITY HOSPITAD van
_ 4S MAGNOLIRAVENUE “Pos. ERWeRsIDE

FLAC OF
Dotan

 

 

4 a CTS pea Sa tated Ce ae ORE GHG

SX), DMA ULE nS TRE OW CRITTER
>

Re DRE LA RAT er _—
Pree 7} samy [|S [i Gaswore

 

° BD lornazin

5 . eee Oman

oe si ee: ‘A an

This te 8 true and Ex<acl reproduction nm? ihe document OMbeially rectitared and * qe oo *
placed on-lite by he Rivereuse Daiversity Hen Hey System.

; Des = ‘ 7* me . on ‘SX

ls. Cameron Kaizer; 64-0 > j Barty Maoh Orso
PAVERS IDE COUNTY, SeuF OANA, tats :

 
